DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the securing member is coupled to the connecting member” (Claim 1, lines 14-15), “the securing member disengages the connecting member (Claim 1, lines 19-20). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claim below has been amended to correct a grammatical error:
Claim 13 (line 20), --the second side portion and engages with the neck portion of the second pin when the securing--.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Onion et al. (US 10654180) teaches a folding knife with a handle including a first and second side portion. The second side portion of the handle includes two circular openings with flat oval shaped openings extending from each circular opening. The oval shaped openings provide lips or edges within the circular opening. One of the openings engages a pivot pin having a non-circular head, which the blade of the folding knife pivots. The other opening engages another pin having a non-circular head in which the locking member pivots. This permits the non-circular openings to be rotationally offset from the non-circular portions of each pivot pin. The locking member rotates to permit locking and unlocking of second handle portion relative to the first handle portion to easily access and change the blade. While Onion has similar structures to the instant application, Onion does not clearly teach or suggest the securing member disengaging from the connecting member in an unlocking position (the unlocked position permits the side portion of the knife handle to rotate and be removed from the opposing side handle), the securing member engage the connecting member, the handle portion having a notch, and the pivot pin (connected to the locking member), does not have a body portion.
Lo (US PGPUB 20190217488) teaches a folding knife having a first and second handle portion. The first end portion of the handle has a non-circular recess, which receives a pivot pin and a second end portion is coupled to a pivoting locking element. When the locking element is pivoted between a first and second position, the handle portion shifts to laterally and vertically to release from the blade portion. This permits the blade to be easily changed and the handles to be disassembled. The disassembly of the folding knife of Lo is based on lateral movement rather than rotational movement, as set forth by the instant application. Specifically, Lo does not teach a securing member (which invokes 112, 6th paragraph), as set forth by the disclosure. Lo does not teach the pivot pin having a non-circular head, an opposing handle including a non-circular opening, the rotational offset of the non-circular portion of the pivot element relative to the circular open, as set forth by the special definition of “rotationally offset” on Page 9, Para 0056 in the disclosure, and the rotational alignment, as set forth by the special definition on Page 9, Para 0055.
Schless (US 1182043) teaches a folding knife having a first and second handle portion with two blades disposed at each end of the knife. The blades are pivoted to an “in use” position by moving the blade along the channel via pivot pins. The device is easily disassembled by removing the pivot pin which has a two part clamping construction. Schless does not teach a securing member (which invokes 112, 6th paragraph), as set forth by the disclosure, the pivot pin having a non-circular head, the rotational offset of the non-circular portion of the pivot element relative to the circular open, as set forth by the special definition of “rotationally offset” on Page 9, Para 0056 in the disclosure, and the rotational alignment, as set forth by the special definition on Page 9, Para 0055.
A combination of the prior art would have relied on hindsight reasoning, since there is no rationale to modify or combine the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724